DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to 35 U.S.C 103 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu et al. (U.S Pre-Grant Publication 20160327012) hereinafter Beaulieu in view of Bouvet et al. (U.S Pre-Grant Publication 20110206518) hereinafter Bouvet.

    PNG
    media_image1.png
    554
    728
    media_image1.png
    Greyscale

Regarding claim 1, Beaulieu teaches:
an inter-blade profile (Figure 5 (12)) for a turbine runner blade (Figure 5 (2))
wherein said inter-blade profile is configured to extend transversely from a turbine runner blade in a water turbine {Figure 5 (12) extends traversely from (2), water turbine [0001]}
said inter-blade profile comprising a profile component {Figure 5 the main portion of (12) that interacts with the fluid}
Beaulieu is silent regarding the precise attachment structure of the inter-blade profile, and therefore silent regarding:
The inter-blade profile extending transversely from a plug
The plug forming a base for said profile configured to be inserted into a corresponding hole made in a side wall of said turbine runner blade, 
the plug comprising an upper side  that extends around and outwardly beyond said profile 
and lateral walls such that, when inserted into the hole in the turbine runner blade, the upper side is flush with the side wall of the turbine runner blade and the lateral walls extend into the turbine runner blade,
and the profile extends from the exposed upper side of the plug
Bouvet pertains to hydraulic turbines.  Bouvet teaches:
a profile {Figure 4 (21)} extending transversely from a plug {Figure 4 (241)}
The plug forming a base for said profile {Figure 4 (241) is a base for (21)} configured to be inserted into a corresponding hole made in a side wall {Figure 4 gap between (63) and (61), [0043]}, 
the plug comprising an upper side {Annotated Figure 1 (I)} that extends around and outwardly beyond said profile {Figure 4 e2 > e1 ; [0043]}
 and lateral walls {Annotated Figure 4 (II)} such that, when inserted into the hole, the upper side is flush with the and the lateral walls {Figure 4 (241) inserted into hole of (61)/(63) results in the upper side being flush with the surface of (61)/(63); [0037]}
and the profile extends from the exposed upper side of the plug {Annotated Figure 1 (21) extends from (I)}.
Since Beaulieu is silent regarding the attachment of the inter-blade profile to the runner blades one of ordinary skill in the art would have to choose.  It would have been obvious to one 
The combination of Beaulieu and Bouvet teaches:
and lateral walls {Annotated Figure 4 (II)} such that, when inserted into the hole in the turbine runner blade {Beaulieu Figure 5 (2)}, the upper side is flush with the side wall of the turbine runner blade {Beaulieu Figure 5 (12) is flush with (2) as taught by Bouvet [0037]};
and the lateral walls extend into the turbine runner blade {construction of Bouvet Figure 4 (241) inserted into (61)/(63) results in the upper side being flush with the surface of (61)/(63), described in [0037] applied to Beaulieu connection between (2) and (12)}.
Regarding claim 2, the combination of Beaulieu and Bouvet further teaches comprising at least one zone with a finite radius of curvature r between a lower part of the profile component and the upper side of the plug {Bouvet Figure 4 (25)}.
Regarding claim 3, the combination of Beaulieu and Bouvet further teaches a radius of curvature r being variable along at least part of said lower part of the profile and at least part of said upper side of the plug {Bouvet Figure 4 the fillet (25) is variable as nothing is perfectly constant}
Regarding claim 4, the combination of Beaulieu and Bouvet further teaches comprising an internal channel and at least one aeration passage in at least one side of the profile component {Beaulieu [0016]-[0017]}.
Regarding claim 5, the combination of Beaulieu and Bouvet further teaches said at least one aeration passage comprising at least one slot or at least one hole through at least one of its lateral sides of the profile component {Beaulieu [0017], “air admission at the hydrofoil 12 trailing edge or at one of its sides”)}.
Regarding claim 9, the combination of Beaulieu and Bouvet further teaches a runner blade for a water turbine runner {Beaulieu Figure 5 (2), [0001]}, comprising a blade component comprising a hole in a side wall thereof {Beaulieu [0017], “it is necessary that at least one of the blades 2 of the runner 10 that is in contact with the hydrofoil 12 comprises an aerating canal 20 to deliver air to the hydrofoil 12”}, and at least one inter-blade profile according to claim 1 {see claim 1}.
Regarding claim 10, the combination of Beaulieu and Bouvet further teaches a runner blade according to claim 9 {see claim 9}, said blade component and said at least one inter-blade profile being fixed together {Beaulieu [0017], “it is necessary that at least one of the blades 2 of the runner 10 that is in contact with the hydrofoil 12 comprises an aerating canal 20 to deliver air to the hydrofoil 12”; Bouvet teaches fixing of the two components}.
Regarding claim 11, the combination of Beaulieu and Bouvet further teaches said blade and said at least one inter-blade profile being welded together {Bouvet [0041] applied to Beaulieu (12) to (2) connection}.
Regarding claim 12, the combination of Beaulieu and Bouvet further teaches a water turbine runner {Beaulieu Figure 4 (10)}, comprising plurality of runner blades comprising runner blades {Beaulieu Figure 5 (2)}, at least one of them according to claim 9 {see claim 9)}, said runner blades being arranged between a crown {Beaulieu Figure 2 (2022)} and a band {Beaulieu Figure 2 (2020)}.
Regarding claim 16, the combination of Beaulieu and Bouvet teaches:
A method for fabricating a turbine runner {Beaulieu Figure 4 (10)} having runner blades {Beaulieu Figure 4 (2)} mounted between a crown {Beaulieu Figure 2 (2022)} and a band {Beaulieu Figure 2 (2020)},
extending from the crown {Figure 5 (2), [0015]}
wherein at least one of the runner blades is in accordance with claim 9 {see claim 9},
the method comprising:
fabricating the inter-blade profile separately from the runner blade {Bouvet Figure 4 (21) is separate from (61)/(63) before joining; these correspond to the inter-blade profile and the runner blade of Beaulieu in the combination made in claim 1},
forming a hole in a lateral wall of the runner blade {Bouvet Figure 4 opening in (61)/(63) applied to Beaulieu} prior to mounting the runner blade in the turbine runner {Bouvet the opening is already formed when (61)/(63) are manufactured, this is implicitly disclosed MPEP 2144.01};
fixing the inter-blade profile to the hole {Bouvet Figure 4 (241) welded to (61)/(63), [0041] process applied to inter-blade profile and runner blade of Beaulieu}
mounting the runner blade in the turbine runner {Beaulieu Figure 5 (2) is mounted to form (10)}.
The combination of Beaulieu and Bouvet is silent regarding the order of when the runner blade is mounted in the turbine runner compared to when the inter-blade profile is fixed to the hole.
Since the combination of Beaulieu and Bouvet is silent regarding the order when the runner blade is mounted compared to when the inter-blade profile is fixed to the hole, one of ordinary skill in the art would have to choose.  There are only two options available for the sequence of these two steps.  The first is as claimed in claim 16, where the inter-blade profile is fixed to the hole prior to the mounting of the runner blade to the turbine runner.  The second is as claimed in claim 17 where the mounting of the runner blade to the turbine runner is done prior to the inter-blade profile being fixed to the hole.  A person of ordinary skill in the art would recognize that assembly steps may be performed in different orders to achieve the same final result with a high expectation of success.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the fixing of the 
Regarding claim 17, claim 17 is identical to claim 16 besides the order of the steps as discussed in claim 16 above {see claim 16 above for the discussion of these common limitations}.  Since the combination of Beaulieu and Bouvet is silent regarding the order when the runner blade is mounted compared to when the inter-blade profile is fixed to the hole, one of ordinary skill in the art would have to choose.  There are only two options available for the sequence of these two steps.  The first is as claimed in claim 16, where the inter-blade profile is fixed to the hole prior to the mounting of the runner blade to the turbine runner.  The second is as claimed in claim 17 where the mounting of the runner blade to the turbine runner is done prior to the inter-blade profile being fixed to the hole.  A person of ordinary skill in the art would recognize that assembly steps may be performed in different orders to achieve the same final result with a high expectation of success.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the mounting of the runner blade in the turbine runner and subsequently fixed the inter-blade profile to the hole.  One of ordinary skill in the art would be motivated to do so as it could be easier to assemble these components together first in particular cases based on the geometry of different components of the water turbine and it would have been obvious to try one of the two options regarding order of assembly for one of ordinary skill in the art {See MPEP 2143 I E “Obvious to Try”}.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu in view of Bouvet as applied to claim 1 above, and further in view of Swiecicki et al. (U.S Patent 3305215) hereinafter Swiecicki and White (U.S Patent 1,529,456) hereinafter White.
Regarding claim 6, the combination of Beaulieu and Bouvet teach an inter-blade profile according to claim 1, but are silent regarding comprising a removable cover plate in a lateral side of the profile component, said cover plate comprising at least one aeration passage and securing means for securing said removable cover-plate onto said profile component.
Swiecicki pertains to a hydraulic turbomachine.  Swiecicki teaches a cover plate in a lateral side of the profile component (Figure 2 (18)) with the cover plate comprising at least one aeration passage (Figure 2 (16) and (19), Column 2 lines 36-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a cover plate for the construction of the aeration passage of Beaulieu.  One of ordinary skill in the art would be motivated to do so as both a cover plate and hollow construction are viewed as equivalents (Swiecicki Column 2 lines 13-25, see MPEP 2144.06 II).       
The combination of Beaulieu, Bouvet, and Swiecicki is silent regarding the cover plate being removable and precise securing means.  White pertains to a hydraulic turbomachine.  White teaches a removable plate (Figures 1-3 (7), Page 2 lines 15-35) and securing means (Figures 2 and 3 (9)) for securing said removable plate onto said profile component.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the removable plate construction and securing means for the cover plate of the combination of Beaulieu, Bouvet and Swiecicki.  One of ordinary skill in the art would be motivated to do so to be able to renew the portion of the profile that is the plate (White Page 2 lines 15-35).     
Regarding claim 7, the combination of Beaulieu, Bouvet, Swiecicki, and White further teaches said at least one aeration passage comprising at least one slot or at least one hole 
Regarding claim 8, the combination of Beaulieu, Bouvet, Swiecicki, and White further teaches said securing means comprising at least one hole for at least one screw (White Figure 3 (9)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Battig (U.S Patent 4,734,010) teaches an interblade profile that fits into adjacent blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        


/Christopher Verdier/Primary Examiner, Art Unit 3745